Citation Nr: 1517546	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement payment or reimbursement for unauthorized private medical expenses incurred from October 2, 2012 to October 3, 2012.  


REPRESENTATION

Appellant represented by:	Randall L. Kinnard 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military duty from June 1969 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 determination from the Department of Veterans Affairs Medical Center in Mountain Home, Tennessee.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD), currently evaluated as 100 percent disabling and for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  The combined rating of the Veteran is 100 percent.  

2. The Veteran went to the University of Tennessee Medical Center Emergency Room on October 2, 2012. 

3.  The Veteran sought authorization from VA prior to going to the University of Tennessee Medical Center.  

4.  The Veteran received treatment and the hospital submitted a claim to the VA on October 18, 2012.  

5.  A prudent layperson would believe the symptoms the Veteran experienced prior to hospitalization were emergent in nature.  

6.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, as well as the significant distance involved to reach the nearest VAMC in Johnson City, Tennessee.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on October 2, 2012 to October 3, 2012 at the University of Tennessee have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts are not in dispute.  The Veteran suffered a fall in late September.  He reported that he did not appreciate the severity of the fall and the impact that it had on his leg because he suffers from diabetic neuropathy.  Specifically, he has numbness in his legs or limited feeling.  The Veteran states that he waited a few days for the pain to subside.  He has fallen before and knows that it usually takes this long for the healing process to run its course.  After four days, the Veteran was still experiencing pain and noticed discoloration on his leg.  He attempted to reach out to his local outpatient clinic in Knoxville.  He left several messages and he never was able to reach anyone.  Finally, after reaching excruciating pain levels, the Veteran asked his wife to call the VA hospital in Johnson City and seek advice.  The Veteran knew that his wife was unable to drive at and night and with the condition of his leg he was not going to be able to make the three hour round trip drive to Johnson City.  Upon speaking to a nurse at the Johnson City VA, the Veteran and his wife were told to seek emergency care at their closest emergency room.  The RO has conceded the calls were made and that the Veteran was told go to the emergency room.  

The Veteran presented at the emergency room at 9pm on October 2, 2012 with a swollen leg that was hot upon touch.  He was diagnosed with a staph infection and contaminated blood.  He was kept overnight for observation and placed on a course of antibiotics.  The Veteran was discharged from the hospital on October 3, 2012.  

The VA denied reimbursement for the care provided on the basis that the Veteran could have sought treatment at a VA facility considering the length of time between his initial injury and when he finally sought care.  The Veteran has appealed this decision and is seeking reimbursement.  

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Additionally, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993). 

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c)(giving "emergency treatment" the same meaning as provided in 1725(f)(1)); 38 C.F.R. § 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet. App. 257, 263 (2009).  The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  "Emergency treatment" includes treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 38 U.S.C.A. § 1725(f)(1)(C). 

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

In this case, the record shows the Veteran has a service-connected disability rated totally disabling.  Specifically, he has been evaluated as 100 percent disabled for PTSD since 2006.  As he has a total service-connected disability that is reasonably certain to continue throughout his life, treatment for unauthorized medical expenses for any disability is eligible for reimbursement for emergency medical expenses provided the other criteria have been met.  Further, there is no question that the situation on October 2, 2012 was emergent in nature, as was determined by the advice nurse at the Johnson City VA Medical Center.  

The question in this case is whether the Veteran's should have attempted get to a VA facility prior to going to a private hospital.  The Board finds in this case that the Veteran took all the appropriate actions and was prudent in seeking emergency medical care at a non-VA facility.  The Veteran states that he had fallen before and that it normally took a few days to heal.  When he realized that his leg was not healing as it should have, he attempted to contact the VA outpatient facility in his town.  He tried for several days to reach the nurses' hotline with not avail.  When his symptoms worsened, he contacted the closest VA hospital in Johnson City, Tennessee.  At that time, he was told to seek immediate medical attention from the nurse at Johnson City, with an understanding of the Veteran's transportation limitations.  The Veteran's wife does not drive at night and the Veteran explained that due his leg condition he was not able to drive great distances.  The nurse told him to seek medical attention at his nearest emergency room.  The record reflects that the Veteran lives in Knoxville, Tennessee and the closest VA hospital is in Johnson City, Tennessee, which is more than 100 miles from Knoxville.  See, e.g., Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Generally observing that tribunals may take "judicial notice" of information which is not subject to reasonable dispute).  As such, the Board finds that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time.  Further, the Veteran took all the appropriate steps to manage his care and seeking service at a non-VA facility in this circumstance was reasonable.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by the University of Tennessee emergency room on October 2, 2012 through October 3, 2012, under 38 U.S.C.A. § 1728, have been met.  

Duty to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the file to ascertain whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of these medical expenses, and he has indeed been provided this opportunity.  Moreover, there is no outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.






ORDER

Reimbursement for claimed expenses incurred in connection with unauthorized private medical treatment incurred on October 2, 2012 to October 3, 2012, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


